[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
At all times herein the plaintiff, Lisa A. Faccadio, P.C., was a professional corporation duly licensed in the State of Connecticut which corporation offered legal services. On or about May 14, 1993, the defendant, Linda Yorzinski, retained the plaintiff to represent her interest in a dissolution of marriage action. On or about May 14, 1993, the defendant entered an agreement with the plaintiff whereby the defendant agreed to pay the plaintiff a $1,500 retainer towards the plaintiff's representation of the defendant in said dissolution action. The balance of any amount owed for professional services rendered beyond work done under the retainer was agreed to be billed at $150 per hour. On or about October 15, 1993, the defendant unilaterally terminated the plaintiff's representation of her.
The court finds that said contract representation was a fair and reasonable one and the fees charged thereunder are reasonable and appropriate. CT Page 5261-C
Based upon the relevant, credible and admissible evidence presented to this court it is found that the defendant owes to the plaintiff the sum of $3,344.69 under said contract for services rendered and costs advanced.
Judgment is entered in favor of the plaintiff as against the defendant in the sum of $3,344.69 and costs are awarded as taxed by the clerk.
It is so ordered.
HIGGINS, J.